Exhibit 21.1 Subsidiaries of the Registrant DOMESTIC Entity Jurisdictionof Formation TripAdvisor Holdings, LLC MA TripAdvisor LLC DE Beeem Inc. DE FlipKey, Inc. DE Vacation Home Rentals, Inc. DE GateGuru Inc. DE Global Motion Media, Inc. DE Oyster Travel Corporation DE Smarter Travel Media LLC NV Jetsetter, Inc. DE Viator, Inc. DE Looktours.com LLC NV The Independent Traveler, Inc. NJ TripAdvisor APAC Holdings Corp. DE TripAdvisor GP1 LLC DE TripAdvisor GP2 LLC DE TripAdvisor Finance LLC DE TripAdvisor LP2 LLC DE TripAdvisor Securities Corporation MA Wanderfly, Inc. DE ZeTrip, Inc. DE INTERNATIONAL Entity Jurisdictionof Formation TripAdvisor UK1 LP United Kingdom TripAdvisor UK2 LP United Kingdom TripAdvisor Canada Corp. Canada TripAdvisor Travel India Private Limited India TripAdvisor UK Holdco, Ltd United Kingdom TripAdvisor Limited United Kingdom Holiday Lettings Holdings UK Ltd. United Kingdom Holiday Lettings UK Ltd. United Kingdom TripAdvisor Australia Pty. Ltd. Australia TripAdvisor GmbH Germany TripAdvisor France SAS France TripAdvisor Italy Srl Italy TripAdvisor Spain S.L. Spain Guia de Apartamentos Niumba, S.L. Spain TripAdvisor V.I. Holdco Ltd. United Kingdom TripAdvisor Cayman Holdings II Limited Cayman TripAdvisor Argentina SRL Argentina TripAdvisor Consultoria En Publicidade de Viagens e Turismo Ltda. Brazil TripAdvisor Ireland Ltd Ireland Jetsetter UK Holdings Limited United Kingdom Jetsetter UK Limited United Kingdom Jetsetter HK Limited United Kingdom TripAdvisor (Luxembourg) I Sarl Luxembourg TripAdvisor (Luxembourg) II Sarl Luxembourg TripAdvisor FZ-LLC Dubai TripAdvisor LF Holdings (France) SAS France TripAdvisor LF Australia Pty Limited Australia Entity Jurisdictionof Formation Dimmi Pty Ltd Australia BestTables Marking e Servicos de Restauracao S.A. Portugal Best Tables Brazil Internet Servicos de Informacao e Technologia Ltda. Brazil Best Tables II Portugal Lda. Portugal La Fourchette SAS France La Fourchette Belgium SA Belgium La Fourchette Elektronik Iletisim Tanitim Pazarlama Sanayi Ve Ticaret Anonim Sirket, dir Turkey La Fourchette Espana SLU Spain La Fourchette Netherlands B.V. The Netherlands IENS-SeatMe B.V. The Netherlands IENS Independent Index B.V. The Netherlands SeatMe Holding B.V. The Netherlands SeatMe Amsterdam B.V. The Netherlands SeatMe Nederland B.V. The Netherlands LaFourchette Italy SRL Italy MyTable SRL Italy Restopolis SRL Italy LaFourchette Sweden AB Sweden La Fourchette Swiss SA Switzerland La Fourchette UK Ltd. United Kingdom TripAdvisor K.K. Japan Bookingbuddy K.K. Japan Smartertravel K.K. Japan TripAdvisor Singapore Private Limited Singapore TripAdvisor Korea Co., Ltd. Korea TripAdvisor Hong Kong Limited Hong Kong TripAdvisor China Cayman Holdings Limited Cayman TripAdvisor Consulting Services (Beijing) Co. Ltd China Tuqu Net Information Technology (Beijing) Co., Ltd. (beneficial ownership) China
